Eakin, J. Application bj' appellant, for a writ of mandamus to compel the State auditor to audit and allow his claim against the State, for compensation on. account of -services rendered as special judge of the Circuit Court. All the principal questions raised by the auditor’s answer were discussed in the case of Fishback, et al v. Weaver, et al, 34 Ark., 569. The claim is for services rendered during the adjourned session of the July term, 1877. It appears from the case above cited, in which the validity of his acts -during this period was discussed, that he was properly judge, and it follows that he is entitled to compensation for the number of days upon which he served, at the rate of $10 per diem. (Act of Feb. 3, 1875.) In one paragraph of his response, the auditor says, he is informed and believes, that upon the days named in the "transcript from the records of the Circuit Court, when the court was opened and adjourned, there were no causes call-ed or tried, nor any oral testimony heard, or any business whatever transacted. We think the auditor is mistaken as to his duty in this regard. The record shows that the petitioner was duly elected to try a great many cases in which the regular judge was disqualified. The auditor cannot enquire into the amount of service-rendered, or the degree of fidelity with which the special judge acts. Eew attorneys of much self-respect would accept the position on such conditions. The Circuit Judge upon the answer of the auditor refused the writ. In this he erred. Reverse the judgment and remand the cause for further proceedings as usual.